

SERVICES AGREEMENT


THIS SERVICES AGREEMENT (“Agreement”) is effective as of the 12th day of
February, 2015 (“Effective Date”), and is entered into by and between Loyl.Me,
LLC, a Colorado limited liability company (“Loyl.Me”), with principal offices
located at 7687 Grizzly Ct., Littleton, CO 80125, and CannaSys, Inc., a Colorado
corporation (“CannaSys”), with principal offices located at 1720 South Bellaire
Street, Suite 325, Denver, CO 80222.  Loyl.Me and CannaSys are also referred to
singularly or collectively as a “Party” or the “Parties.”


RECITALS


A.
The Parties are the parties to that certain License Agreement dated February 9,
2015 (“License”).



B.
The Parties want to provide for CannaSys’s option to purchase Technology (as
defined in the License) updates (“Updates”).



Considering the foregoing and for good and valuable consideration, the receipt
and sufficiency of which the Parties acknowledge, the Parties agree:


NOW, THEREFORE, upon these premises, and for and in consideration of the mutual
covenants and conditions in this Agreement and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.
Recitals Incorporated.  The recitals set forth above are incorporated in this
Agreement as though they were fully set forth herein.



2.
Representations and Warranties.  Each Party represents and warrants:



 
a)
It is duly organized, validly existing, and in good standing under the laws of
its state of organization and qualified to do business in all jurisdictions in
which the nature of its business, the exercise of its rights, and the
performance of its obligations under this Agreement make such qualification
necessary and where failure to so qualify would have a material adverse effect
on its ability to perform its obligations under this Agreement;



 
b)
Its execution of this Agreement is authorized, and it has taken all corporate
action necessary for the authorization, execution, and delivery of this
Agreement and all action required to make this Agreement a legal, valid, and
binding obligation of such Party, enforceable in accordance with its terms; and



 
c)
Additionally, Loyl.Me represents that the representations and warranties it has
made in Sections 7(d) – 7(r) of the License are true and correct as of the
Effective Date of this Agreement and are incorporated herein by this reference
and will be true and correct on each date that Additional Compensation (if due)
is to be paid as provided for in Exhibits A and A-1 of this Services Agreement,
unless Loyl.Me informs CannaSys otherwise prior to the date of any such payment.



3.
Term.  This Agreement is effective on the Effective Date and terminates on the
earlier of the termination of the License or 24 months after the Effective Date
(the “Term”).




____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 1 of 8
 


 
 

--------------------------------------------------------------------------------

 



4.
Updates.  Loyl.Me will provide CannaSys Updates as described in and on the terms
set forth in the attached Exhibits A and A-1.



5.
Default and Remedies.  A Party will be in default if it breaches any of its
obligations under this Agreement and fails to cure such breach within 30 days
after it receives notice of such breach from the other Party.  In the case of a
Party’s default, the other Party’s remedies will be limited to an action for
specific performance, only.



6.
Miscellaneous.



 
a)
Amendment.  No part of this Agreement may be amended or modified in any way
except in a writing executed by authorized representatives of both Parties.



 
b)
Assignment.  CannaSys may not assign all or any part of its obligations or
rights under this Agreement.  Notwithstanding this restriction, CannaSys may
assign this Agreement if and when it is authorized to assign the License.



 
c)
Binding Effect.  This Agreement will bind the Parties and their assigns and
successors.



 
d)
Captions, Construction.  All numbering, titles, and similar items are provided
for reference and convenience only and will not affect the meaning of this
Agreement.  The terms of this Agreement will be construed simply according to
their fair meaning and not strictly for or against a Party.



 
e)
Compliance.  The Parties will at all times comply with all applicable local,
state, and federal laws, ordinances, rules, regulations, and statutes.



 
f)
Confidentiality.  Each Party will hold, and will use reasonable,
industry-standard effort (but not less than the effort it uses to protect its
own confidential, proprietary, and trade secret information) to cause its
personnel and representatives to hold, in strict confidence, the fact of this
Agreement and any information disclosed in connection with this Agreement
(“Confidential Information”); provided, however, this Section will not apply to
the disclosure of Confidential Information: (i) to the extent required by law
(provided that if a disclosure is required by law, the disclosing Party will
give the non-disclosing Party immediate written notice of such requirement,
permitting the non-disclosing Party to seek a protective order); (ii) in an
action brought by a Party in pursuit of its rights or in the exercise of its
remedies under this Agreement; and (iii) to the extent that such documents or
information can be shown through documentary evidence to have come within the
public domain through no action or omission of the disclosing Party or its
personnel or representatives.  For the avoidance of doubt, the fact of a
disclosure authorized by this subsection will not authorize any use of the
Confidential Information by the other Party.  The confidentiality obligation set
forth in this subsection will survive for three years after termination of this
Agreement; however, the confidentiality obligation set forth in this subsection
will survive indefinitely with respect to any Updates.




____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 2 of 8
 


 
 

--------------------------------------------------------------------------------

 



 
g)
Counterparts.  The Parties may deliver this Agreement by fax or email and may
execute it in counterparts, each of which will be an original and all of which
will constitute the same instrument.  Electronically-stored copies or
photocopies of original, executed copies of this Agreement will be deemed
originals.



 
h)
Damages Limitation.  Except as may be expressly provided in this Agreement,
neither Party will be entitled to recover from the other any consequential
damages, exemplary damages, lost profits, or punitive damages.



 
i)
Dispute Resolution.  The Parties will attempt amicable resolution of any
disputes between them and related to this Agreement.  If amicable resolution
fails (as determined by either Party in its discretion), then the Parties will
submit the dispute to binding JAMS arbitration before a single arbitrator in
Denver, Colorado.  The prevailing Party will be entitled to its reasonable
attorney fees and other costs incurred, in addition to any other relief to which
it is entitled, and/or a decree for specific performance and such other relief
as may be appropriate (including money damages).  The Parties further
acknowledge and agree the arbitrator may award injunctive relief (in addition to
damages) and that any such award(s) will be specifically enforceable.  Further,
if the arbitrator is unable to grant injunctive relief, then the Parties consent
to the exclusive jurisdiction and venue of the courts in Denver, Colorado, for
the purpose of an action for injunctive relief.



 
j)
Entire Agreement.  This Agreement, which includes any attached addenda,
exhibits, and/or schedules, is the entire agreement between the Parties relating
to its subject matter; it supersedes all contemporaneous or prior agreements,
discussions, or understandings between the Parties, written and oral regarding
its subject matter.



 
k)
Further Assurances.  From time to time, including after termination of this
Agreement, for no additional consideration, the Parties will execute and deliver
further documents and instruments, take other action, and provide information as
the other may reasonably request in order to discharge and perform their
obligations under this Agreement.



 
l)
Indemnity.  The Parties will defend, indemnify, and hold harmless each other
from and against any and all actual or alleged cause of action, claim, damage,
expense, fine, lien, liability, loss, penalty, suit, and tax (including
attorneys’ fees) arising in any way as a result of that Party’s operations,
performance of its obligations hereunder, and representations and warranties
made under this Agreement (“Claims”).  The Parties will immediately notify each
other of any Claims of which they become aware.  Despite the above, a Party will
have no obligation to indemnify the other Party for Claims to the extent caused
by that other Party’s negligence, gross negligence, or willful misconduct.



 
m)
Law.  Colorado law governs this Agreement, except with respect to its conflicts
rules.



 
n)
No Breach.  The Parties’ execution and delivery of this Agreement and the
exercise of their rights and performance of their obligations under this
Agreement will not conflict with, or result in a breach, default, or violation
of, any agreement, arrangement, contract, decree, injunction, instrument,
judgment, laws, or order to which either Party is bound or subject or require
any consent under any such agreement, arrangement, contract, decree, injunction,
instrument, judgment, laws, or order.

 




____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 3 of 8
 


 
 

--------------------------------------------------------------------------------

 
 
 
o)
No Other Covenants, Representations, or Warranties.  The Parties make no
covenants, representations, or warranties except as expressly set forth in this
Agreement.  Each Party disclaims any other covenants, representations, or
warranties by the other Party.



 
p)
No Third-Party Beneficiaries.  Except as may be expressly set forth in this
Agreement, this Agreement is intended solely for the benefit of the Parties, and
nothing in it will be construed to create any duty to, any liability to, or any
benefit for any person not a party to it.



 
q)
Notices.  Except as otherwise expressly provided for in this Agreement, any
notices to be sent under this Agreement will be sent by certified mail to the
pertinent Party at the address set forth in the signature boxes below.  Either
Party may change its notice information by giving the other Party notice of the
change.



 
r)
Publicity.  The Parties agree to keep Agreement and the proposed transactions
and agreements (including drafts of agreements) strictly secret and confidential
until a time as they mutually agree that a public announcement shall be made,
provided that if, in the opinion of counsel for either Party, public disclosure
is required under the federal securities laws, then the consent of the other
Party shall not be required.  In all events, the Parties shall consult with each
other and use all reasonable efforts to agree on the content and manner of any
disclosure permitted or required under this section, and further the economic
terms of this Agreement and the Technology will not be disclosed.  The
provisions of this section shall terminate upon termination of this Agreement.



 
s)
Relationship of the Parties.  This Agreement does not constitute either Party as
the agent, employee, legal representative, joint venturer, or partner of the
other Party.



 
t)
Severability.  If any term of this Agreement is finally held to be illegal,
invalid, or void, all other parts will remain in effect; provided, however, the
Parties will enter negotiations concerning such term for the purpose of
achieving conformity with the requirements of any applicable law and the intent
of the Parties.



 
u)
Survival.  The provisions of this Agreement that by their nature are intended to
survive termination (e.g., confidentiality, further assurances, indemnity,
non-circumvention, termination) will survive termination of this Agreement.



 
v)
Waiver.  Any failure of a Party to enforce any terms of this Agreement or to
require compliance with any of its terms at any time will in no way affect the
validity of this Agreement, or any part of this Agreement, and will not be
deemed a waiver of the right of such Party to later enforce such terms.



[Signature pages follow]



____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 4 of 8
 


 
 

--------------------------------------------------------------------------------

 





Loyl.Me, LLC
CannaSys, Inc.
   
/s/Dion Gonzales
/s/ Brandon C. Jennewine
Its: Authorized representative
Its: Authorized representative
   
Dated: February 12, 2015
Dated: February 12, 2015
   
7687 Grizzly Ct.  
1720 South Bellaire Street, Suite 325
Littleton, CO 80125
Denver, CO 80222
   






____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 5 of 8
 


 
 

--------------------------------------------------------------------------------

 



SERVICES AGREEMENT


EXHIBIT A


Updates: For the Term, Loyl.Me will give CannaSys notice (email to suffice) of
any Update.  Loyl.Me will give these notices on or about the earlier of its
first commercial sale or commercial use of such Update.  With each such notice,
Loyl.Me will provide CannaSys with a description of the Update and a price (such
price to be determined in Loyl.Me’s discretion) for CannaSys’s addition of the
Update to the License.  If CannaSys is interested in adding the Update, then
CannaSys and Loyl.Me will, by separate agreement to be negotiated in good faith,
arrange for CannaSys’s evaluation of the Update within Loyl.Me’s systems.  If
CannaSys pays the price for the Update, then the Parties will amend the License
to incorporate the Update in to the definition of Technology and to add Exhibit
A-1 of this Agreement in to the License as an additional element of compensation
for which the remedy for payment default will be as prescribed in the License
for a default for failure to pay a Royalty.







____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 6 of 8
 


 
 

--------------------------------------------------------------------------------

 



SERVICES AGREEMENT


EXHIBIT A-1


 
Additional Compensation
 
Date due
Amount
 
January 10 of each calendar year (in perpetuity)
 
Three thousand (3000) shares of restricted common stock (being that same stock
that is paid as “Stock Compensation” under the License) for every $5000.00 in
monthly CannaSys revenue increase from sales in which the sale is attributed to
Loyl.Me, directly or indirectly between the immediately-preceding months of
October, November, and December
 
 
April 10 of each calendar year (in perpetuity)
 
 
Three thousand (3000) shares of restricted common stock (being that same stock
that is paid as “Stock Compensation” under the License) for every $5000.00 in
monthly CannaSys revenue increase from sales in which the sale is attributed to
Loyl.Me, directly or indirectly between the immediately-preceding months of
January, February, and March
 
 
July 10 of each calendar year (in perpetuity)
 
 
Three thousand (3000) shares of restricted common stock (being that same stock
that is paid as “Stock Compensation” under the License) for every $5000.00 in
monthly CannaSys revenue increase from sales in which the sale is attributed to
Loyl.Me, directly or indirectly between the immediately-preceding months of
April, May, and June
 
 
October 10 of each calendar year (in perpetuity)
 
 
Three thousand (3000) shares of restricted common stock (being that same stock
that is paid as “Stock Compensation” under the License) for every $5000.00 in
monthly CannaSys revenue increase from sales in which the sale is attributed to
Loyl.Me, directly or indirectly between the immediately-preceding months of
July, August, and September
 



Stock Compensation Adjustment.  If during the Term (of the License), CannaSys
(Licensee) is not able to issue the Additional Compensation as specified in this
Exhibit within 10 business days after the required due date as set forth in the
table above, then upon expiration of the 10-day period, CannaSys will make a
cash payment to Loyl.Me (Licensor) in an amount equal to 10% of CannaSys’s
revenue received from CannaSys’s use and/or sublicensing of the Technology for
the period in question or $25,000.00, whichever amount is greater.



____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 7 of 8
 


 
 

--------------------------------------------------------------------------------

 



Assignment Payment.  If in the case of an assignment of all or substantially all
of CannaSys’s (Licensees’) assets CannaSys wants to assign the License (and if
all other requirements for assignment have been satisfied), then CannaSys will
pay Loyl.Me (Licensee), simultaneously with the closing of such assignment, an
amount equal to the greater of (i) $100,000.00 (which amount will increase each
January 1 after the Effective by 3%) or (ii) the sum of the dollar-values of
each Additional Compensation issuance as of the date of each such issuance
(“Assignment Payment”). If, at the time of the assignment described in this
subsection, there have been more than 10 Additional Compensation issuances, then
only the 10 Additional Compensation issuances with the highest dollar-values as
of the date of such issuances will be considered for the purposes of calculating
subpart (ii) of this subsection.  The payment described in this subsection is a
condition to an assignment of the License.  Upon payment of the amount
prescribed by this subsection, the Additional Compensation requirement of the
License will terminate.





 


____________________________________________________________
Services Agreement
Loyl.Me and CannaSys
Page 8 of 8
 


 
 
 
